DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 2016-03-31 and 2016-06-07. It is noted, however, that applicant has not filed a certified copy of the 10-2016-0039814 or the 10-2016-0070220 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    PNG
    media_image1.png
    797
    468
    media_image1.png
    Greyscale
Claims 1, 22-25, 27, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Pilch (US 2015/0143659 A1) in view of Conrad (US 2010/02517507 A1).
Regarding Claim 1, Pilch discloses a cleaner (10) comprising: a suction unit (76) configured to guide air into the cleaner (10); a suction motor (42) configured to generate suction force to thereby draw air into the cleaner (10) through the suction unit (76), the suction motor (42) comprising a rotary impeller (116) configured to rotate about a rotational axis (“E1,” see Examiner Annotated Fig. 7) extending in an axial direction of the suction motor (42); a dust separation unit (66) comprising: a first cyclone unit (78) configured to separate dust from air that is suctioned into the cleaner (10) through the suction unit (76), a second cyclone unit (80) disposed at a lower side of the suction motor (42) in the axial direction and configured to separate dust from air that is discharged from the first cyclone unit (78), a pre-filter (82) configured to filter air discharged from the second cyclone unit (80) before the air is suctioned into the suction motor (42) . . . and a discharge cover (see Fig. 5) that is disposed at an upper side of the rotary impeller (116) in the axial direction . . . the discharge cover (see Fig. 5) defining one or more air exits (84) that are configured to discharge air . . . to an outside of the cleaner (10).
Pilch does not disclose an exhaust filter that surrounds an extension line of the rotational axis and is configured to filter air discharged from the suction motor; wherein the discharge cover accommodates the exhaust filter.
However, Conrad teaches a cleaner (100) comprising of an exhaust filter (166) that surrounds an extension line (123/125) of the rotational axis (165) and is configured to filter air discharged from the suction motor (164); and wherein the discharge cover (170) accommodates the exhaust filter (166).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaner of Pilch to further comprise of an exhaust filter that surrounds an extension line of the rotational axis and is configured to filter air discharged from the suction motor, and wherein the discharge cover accommodates the exhaust filter, as taught by Conrad, for the purpose of removing remaining particulate matter from air exiting the cleaner. See Conrad, Paragraph 0075.
Regarding Claim 22, Pilch, as modified, discloses the cleaner of claim 1, wherein the pre-filter (Pilch, 82; Conrad, 162) surrounds the extension line (Conrad, 123/125) of the rotational axis (Pilch, E1; Conrad, 165).
Regarding Claim 23, Pilch, as modified, discloses the cleaner of claim 22, wherein the pre-filter (Pilch, 82; Conrad, 162) surrounds a portion (the bottom portion; see Conrad, Fig. 6) of the suction motor (Pilch, 42; Conrad, 164).  
Regarding Claim 24, Pilch, as modified, discloses the cleaner of claim 22, wherein the pre-filter (Pilch, 82; Conrad, 162) surrounds a portion (the bottom portion; see Pilch, Fig. 7) of the rotary impeller (Pilch, 116).  
Regarding Claim 25, Pilch, as modified, discloses the cleaner of claim 1, further comprising a motor covering (Pilch, E2; Conrad, 160) that accommodates the suction motor (Pilch, 42; Conrad, 114) and the rotary impeller (Pilch, 116).  
Regarding Claim 27, Pilch, as modified, discloses the cleaner of claim 1, wherein the discharge cover (Pilch, see Fig. 5; Conrad, 170), the suction motor (Pilch, 42; Conrad, 114), and the second cyclone unit (Pilch, 80) are arranged along the extension line (Conrad, 123/125) of the rotational axis (Pilch, E1; Conrad 165) such that the discharge cover (Pilch, see Fig. 5; Conrad, 170), the suction motor (Pilch, 42; Conrad, 114), and the second cyclone unit (Pilch, 80) overlap one another along the axial direction.  
Regarding Claim 60, Pilch, as modified, discloses the cleaner of claim 1, wherein the suction motor (Pilch, 42; Conrad, 114) is configured to receive air that is discharged from the second cyclone unit (Pilch, 80) and guided upwardly toward the suction motor (Pilch, 42; Conrad, 114) through an outside (the bottom outside surface) of the suction motor (Pilch, 42; Conrad, 114).  
Claims 26, 61, 63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Pilch in view of Conrad, in further view of Smith (US 9,144,358 B2).
Regarding Claim 26, Pilch, as modified, discloses the cleaner of claim 25, wherein the pre-filter (Pilch, 82; Conrad, 162) surrounds at least a portion of a circumference of the motor covering.  
Pilch, as modified, does not disclose wherein the pre-filter (Pilch, 82; Conrad, 162) surrounds at least a portion of a circumference of the motor covering (Pilch, E2; Conrad, 160).  
However, Smith teaches a cleaner comprising of a pre-filter (40) that surrounds at least a portion of the motor (16) covering. See Smith Fig. 3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaner of Pilch, as modified, wherein the pre-filter (Pilch, 82; Conrad, 162) surrounds at least a portion of a circumference of the motor covering (Pilch, E2; Conrad, 160), as taught by Smith, as a matter of design choice, requiring a simple substitution and/or rearrangement of parts for the purpose of reducing the overall height of the cleaner, thus making the cleaner more compact.   
Regarding Claim 61, Pilch, as modified, discloses the cleaner of claim 1, as previously discussed above, wherein the exhaust filter (Conrad, 166) is disposed above the rotary impeller (Pilch, 116).
Pilch as modified does not disclose wherein the pre-filter surrounds a circumference of the rotary impeller.  
However, Smith teaches a cleaner where the pre-filter (40) surrounds a circumference of the rotary impeller (comprising of 18/24/20). The pre-filter atleast partially surrounds the driving portion 20 of the impeller.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaner of Pilch, as modified, wherein the pre-filter surrounds a circumference of the rotary impeller, as taught by Smith, as a matter of design choice requiring a simple substitution and rearrangement of parts for the purpose of making the cleaner more compact by reduction in the overall height of the cleaner.  
Regarding Claim 63, Pilch, as modified, discloses the cleaner of claim 1, wherein the second cyclone (Pilch, 80) unit has a discharging outlet defined at the lower side of the suction motor (Pilch, 42; Conrad, 114), and wherein the suction motor (Pilch, 42; Conrad, 114)  is configured to receive air that is discharged from the discharging outlet and guided upwardly toward the pre-filter (Pilch, 82; Conrad, 162) and passing through the pre-filter (Pilch, 82; Conrad, 162)  toward the suction motor (Pilch, 42; Conrad, 114).  
Pilch, as modified, does not disclose wherein the air is guided around the suction motor.
However, Smith teaches a cleaner comprising of prefilter (40) wherein the suction motor (16) is configured to receive air that is discharged from the discharging outlet (56) and guided upwardly toward the pre-filter (40) and passing through the pre-filter (40) toward the suction motor (16); wherein the air is guided around the suction motor (16). See Smith, Fig. 3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaner of Pilch, as modified, wherein the air is guided around the suction motor, as a matter of design choice requiring a simple substitution of parts for the purpor of making the cleaner more compact by allowing for an overall reduction in height of the cleaner body.
Regarding Claim 65, Pilch, as modified, discloses the cleaner of claim 27, as previously discussed above.
 Pilch, as modified, does not disclose wherein the rotary impeller is disposed between the discharge cover and the suction motor in the axial direction.
However, Smith teaches a cleaner wherein the rotary impeller (fan 16 including its hub) is disposed between the discharge cover (30) and the suction motor (16) in the axial direction. See Smith Fig. 2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaner of Pilch, as modified, wherein the rotary impeller is disposed between the discharge cover and the suction motor in the axial direction, as taught by Smith, as a matter of design choice, requiring only a reversal of parts and rearrangement of parts for the purpose of placing the impeller in a location that is more easily accessible for repair and replacement.

Allowable Subject Matter
Claims 28-59, 62, and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 28, the closest prior art of record, Pilch, Conrad, and Smith does not disclose, nor would it have been obvious to modify the disclosure of Pilch, Conrad, or Smith to further comprise of, wherein the discharge cover (Pilch, see Fig. 5; Conrad, 170) is disposed immediately above the pre-filter in the axial direction, in combination with the other recited limitations of Claim 28.
Regarding Claims 29-59, 62, and 64, Claims 29-59, 62, and 64 are considered allowable soley because Claims 29-59, 62, and 64 include narrowing limitations to the subject matter included in Claim 28 in which Claims 29-59, 62, and 64 depend upon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723